DETAILED ACTION
Claims 1–2, 4, 6–7, 10-14, 19, and 22 are allowed. Claims 1, 2, 4, 7–14 have been amended, claims 3 and 5 have been canceled, and claims 19–22 are new in the amendment filed May 24th, 2021, whereas claims 6 remain original. Claims 15-18 stand withdrawn and have been newly canceled in the Examiner’s amendment. Claims 8–9 and 20–21 are also canceled by Examiner’s amendment below.
A series of interviews were held during which different issues were discussed such as 112 and 103 rejections, in addition to proposed claim amendments. An agreement was reached on subject matter that distinguished over the prior art for all claims. Please refer to the initial interview summary of May 24th, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claims 1, 2, 4, and 7–14 in addition to new claims 19–22 filed on May 24th, 2021 are accepted because no new matter has been entered.
The objections to the Specification for minor informalities are withdrawn in view of the amendments.
The objections to the Drawings are withdrawn in view of the amendments to the claims. 
The objections to claims 1 and 3 for minor informalities are withdrawn in view of the amendments. 
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Authorization for this examiner' s amendment was given in a telephone interview with Ling Du on May 24th, 2021 with follow-up rd and June 4th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. 	(previously presented) A method comprising:
mixing a powdered fissile material selected from the group consisting of UN and U3Si2 with an additive selected from oxidation resistant materials, the powdered fissile material comprising grains having grain boundaries; 
pressing the mixed fissile and the additive into a pellet; and, 
sintering the pellet to a temperature greater than the melting point of the additive sufficient for melting of the additive into the grain boundaries of the fissile material and densifying the pellet,
wherein the additive has a melting point greater than the sintering temperature of the fissile material, and has a median particle size less than that of the UN or U3Si2.

2.	(previously presented) The method recited in claim 1 wherein the powdered fissile material is UN, and the additive is selected from the group consisting of tungsten and alloys containing at least 50 atomic % thereof, and UO2.

3.	(canceled).

4.	(Currently amended) A method comprising:
mixing a powdered fissile material 
pressing the mixed fissile and the additive into a pellet; and 
sintering the pellet to a temperature greater than the melting point of the additive sufficient for melting of the additive into the grain boundaries of the fissile material and densifying the pellet, 
wherein the additive has a melting point lower than the sintering temperature of the fissile material, and the additive is a borosilicate glass.



6.	(Original) The method recited in claim 1 wherein the additive is present in amounts less than 20 weight percent of the fissile material. 

7.	(previously presented) The method recited in claim 1 wherein the sintering is selected from the group consisting of pressureless sintering, hot pressing, hot isostatic pressing, spark plasma sintering, field assisted sintering, and flash sintering.
 
8.	(canceled).

9.	(canceled). 

10.	(previously presented) The method recited in claim 1 wherein the median particle size of the additive is less than 10% of the median particle size of the UN or U3Si2. 

11.	(previously presented) The method recited in claim 1 wherein the median particle size of the additive is less than 1% of the median particle size of the UN or U3Si2. 
12.	(Currently amended) The method recited in claim 1 wherein the additive coats to the U3Si2 or UN powders to form protective layers through vapor deposition before pressing into pellets and sintering. 

13.	(previously presented) The method recited in claim 12 wherein the vapor deposition is selected from the group consisting of physical vapor deposition, chemical vapor deposition, and atomic layer deposition.

14.	(previously presented) The method recited in claim 1 wherein the vapor deposition is used to coat the outside of the unsintered pellet with the additive and to penetrate the additive into the pellet body of the UN or U3Si2.


16.	(canceled). 
17.	(canceled).
18.	(canceled).

19.     (previously presented)   The method recited in claim 1, wherein the powdered fissile material is U3Si2, and the additive is selected from the group consisting of molybdenum, titanium, chromium, thorium, tungsten, niobium, and zirconium, alloys containing at least 50 atomic % thereof, BeO, and UO2.

20.     (canceled).

21.	 (canceled).


22.     (currently amended) [[The]] A method 
	3Si2with an additive, the powdered fissile material comprising grains having grain boundaries; 
pressing the mixed fissile material and the additive into a pellet; and 
sintering the pellet to a temperature greater than the melting point of the additive sufficient for melting of the additive into the grain boundaries of the fissile material and densifying the pellet, 
wherein the additive has a melting point lower than the sintering temperature of the fissile material, and the additive is a borosilicate glass.

The following is an examiner' s statement of reasons for allowance: Regarding claim 1 and dependent claims, please refer to the previous explanations provided in Section 23 of the Non-Final Office Action mailed on February 22nd, 2021. Regarding claims 4 and 22, no prior art, either alone or in combination teaches or suggests mixing a powdered fissile material with an additive of borosilicate glass, in combination with all other limitations. Fourcade teaches sintering nuclear fuel pellets with a glassy additive such as a borosilicate, but the nuclear fuel is uranium oxide rather than UN or U3Si2 which is believed to interact differently with the additive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646